Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/12/2021, 3/10/2021 and 5/14/2021 were considered by the examiner.
Drawings

    PNG
    media_image1.png
    694
    870
    media_image1.png
    Greyscale
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first opening being located inward from the outer end portion of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
As best understood by the Office the “outer end portion” refers to the cooling fan blades’ tip.  An annotation of Fig. 2 has made use of the reference numbers’ lead line to facility the Office’s understanding.  
As can be seen in Fig. 2, the outer end portion of the cooling fan blade is radially inward of the first opening at the first end of the motor housing.  This is opposite of what is claimed in 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikata JP58138295.
Regarding claim 1, Mikata discloses a fluid machine comprising:  
5a motor housing (16) comprising a first end (left side of Fig. 1) and a second end (right side of Fig. 1); 
a rotating shaft (2) inserted through the motor housing (16) and comprising a protruding portion that protrudes from the first end (Fig. 1) 
an impeller (3) mounted on the protruding portion of the rotating shaft (Fig. 1); 
a facing portion (motor side of 12) of a closing plate (12) that faces the first end (left side) of the motor housing (16) in the axial direction; 
a first opening (interface of 22 and 16) located at the first end of the motor housing (Fig. 1);  15
a second opening (at 15) located at the second end of the motor housing and in communication with external air (A, Fig. 1); 
an internal passage formed in the motor housing and configured to fluidly couple the first opening with the second opening (Fig. 1); 
an exhaust passage (with exit 23) formed between the motor housing (16) and the 20facing portion (motor side of 12) and fluidly coupled with the first opening (interface of 22 and 16) to receive the external air (A); and 
a rotating blade (8) located between the first opening (interface of 22 and 16) and the exhaust passage (with exit 23), and mounted on the rotating shaft (2).  

    PNG
    media_image2.png
    751
    609
    media_image2.png
    Greyscale
Regarding claim 2, Mikata further discloses that the protruding portion (left side of shaft 2) protrudes from the first end of the29FP17-0372-OOUS-IHI motor housing (left side of 16), wherein the facing portion (motor side of 12) is located between the motor housing (16) and the impeller (3), and wherein a part of the impeller passes through a through-hole in 5the closing plate (12) and extends to (i.e. towards) the facing portion (Fig. 1).  
Regarding claim 5, Mikata further discloses a cooling fan (8) that includes the rotating blade (8), 20wherein the cooling fan comprises a boss portion (hub) through which the rotating shaft (2) is inserted, wherein the impeller (3) is mounted on the protruding portion that protrudes from the first end of the motor housing (Fig. 1), wherein the rotating shaft (2) comprises a step portion that faces a 25back surface of the impeller (Fig. 1), and wherein the cooling fan (8) is mounted on the rotating shaft by the30FP17-0372-OOUS-IHI boss portion that is sandwiched between the impeller and the step portion of the rotating shaft (Fig. 1).  
Regarding claim 7, Mikata further discloses 10that the rotating blade comprises an inner end portion which is closer to the rotating shaft than an outer end portion (i.e. blade tip) of the rotating blade which is farther from the rotating shaft (inherent), and wherein the outer end portion (i.e. blade tip) is located upstream from the inner end portion in a rotational direction of the rotating shaft (Fig. 1).  
Regarding claim 8, Mikata further discloses 10that the first opening (interface of 22 and 16) is located outward from the outer end portion (of 8, Fig. 1).  

    PNG
    media_image3.png
    775
    817
    media_image3.png
    Greyscale
 Regarding claim 10, Mikata further discloses a passage forming plate (4) located between the motor housing (16) 25and the closing plate (12), wherein the exhaust passage (with exit 23) is at least partially formed from a 31FP17-0372-00US-THI first gap between the closing plate (12) and the passage forming plate (4), and wherein the internal passage is at least partially formed from a second gap between the motor housing (16) and the passage forming plate (4).  
Regarding claim 11, Mikata further discloses that 5the rotating blade (8) is configured to draw the external air (A) into the second opening (at 15) in response to a rotation of the rotating shaft, and wherein the external air (A) that is drawn into the second opening by 10the rotating blade flows through the internal passage of the motor housing, and is exhausted out of the first opening into the exhaust passage (Fig. 1).  
Regarding claim 12, Mikata discloses a fluid machine comprising:  
15a motor housing (16); 
an impeller housing (11); 
a rotating shaft (2) inserted through the motor housing and the impeller housing (Fig. 1); 
an impeller (3) mounted on the rotating shaft in the impeller housing;  20
a closing plate (12) located between the motor housing and the impeller housing (Fig. 1); 
a cooling fan (8) mounted on the rotating shaft; 
an intake port (15) configured to draw external air (A) into an internal passage of the motor housing in response to a rotation of the cooling 25fan (Fig. 1); and 
an exhaust port (23) configured to exhaust the external air, 32FP 7-0372-OOUS-IHI wherein the external air that is drawn into the intake port passes through the internal passage of the motor housing, and is exhausted out of the exhaust port into an exhaust passage, and wherein the exhaust passage comprises a gap (1st gap) between the motor 5housing and the closing plate (Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mikata JP58138295.
Regarding claim 9, Mikata teaches 20a seal portion (14) adjacent the facing portion (12) and is configured to seal both the motor housing and the impeller (see translation).  
However it does not teach that the seal portion is located on an inner diameters side of the facing portion.
It has been held unpatentable as a matter of design choice to merely rearrange a part of a device from one location to another location when so doing does not modify the operation of the device.  See, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Therefore it would have been obvious to one of ordinary skill in the art, as a matter of design choice, before the effective filing date of the claimed invention, to modify the location of the sealing portion as taught by Mikata by relocating it to an inner diameter of the facing portion as claimed in order to yield the predictable result of sealing the motor housing and the impeller.

Claims 3-4, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mikata JP58138295 in view of Masoudipour US 20090044548.
Regarding claim 3, Mikata further discloses that a drive coil (18) is fixed to an inner peripheral surface of the motor housing (16, see translation). 
However it does not teach that 10the motor housing comprises a groove which is formed on the inner peripheral surface and extends in the axial direction over a region of the motor housing in which the drive coil is provided.  
Masoudipour teaches a fluid machine comprising a motor housing (Fig. 1A, 43) comprising a groove (50) which is formed on an inner peripheral surface of the housing and extends in an axial direction over a region of the motor housing in which a drive coil (33) is provided. Masoudipour so teaches in order to remove excess heat from the drive coil ([0028]). Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the motor housing as taught by Mikata by utilizing grooves as taught by Masoudipour in order to remove excess heat from the drive coils.
Regarding claim 4, Mikata further teaches that the drive coil (18) is spaced apart from both the first end and the second end of the motor housing in the axial direction (Fig. 1).
Regarding claim 13, Mikata further discloses a drive coil (18) configured to rotate the rotating shaft, the impeller 10and the cooling fan (Fig. 1).
However it does not teach a groove located on an interior surface of the motor housing, wherein the drive coil and the groove are spaced apart from each other, and wherein the internal passage is located between the drive coil and 15the groove. 

    PNG
    media_image4.png
    548
    338
    media_image4.png
    Greyscale
spaced apart from the coil 4 …” and in [0068] wherein it states “When the cooling air 38 flows through the [internal] passage 50, the cooling air 38 can also flow through the groove 9 formed in the inner peripheral surface of the motor housing main body portion 6.”  From this the Office best understands the claim language as requiring the drive coil and the bottom portion of the groove to be spaced apart from each other so that the internal passage (equal to the depth of the groove) can convey the cooling air.  The Office is not interpreting the claim to require the clearance shown in Fig. 1. 
Masoudipour teaches a fluid machine comprising a motor housing (Fig. 1A, 43) comprising a groove (i.e. outermost surface of 50) located on an inner surface of the motor housing, wherein a drive coil (33) and the groove (i.e. the outermost surface of 50) are spaced apart from each other (by the height of the groove), and wherein an internal passage (path between 26 and 29) is located between the drive coil (33) and the groove (50). Masoudipour so teaches in order to remove excess heat from the drive coil ([0028]). Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the motor housing as taught by Mikata by utilizing grooves as taught by Masoudipour in order to remove excess heat from the drive coils.
Regarding claim 14, Masoudipour further teaches that the groove (50) extends in an axial direction of the rotating shaft (see flow arrows in Fig. 1).  
Regarding claim 15, Masoudipour further teaches that 20the groove (50) extends in the axial direction over a region in which the drive coil (33) is provided (Fig. 1A) so as that a length of the groove (in the helical direction) is longer than a length of the drive coil in the axial direction (Fig. 1A).  
Regarding claim 16, Masoudipour further teaches that 25the groove (50) extends spirally around a rotation axis of the rotating shaft ([0029]).  
Regarding claim 17, Masoudipour further teaches that the motor housing comprises a plurality of the grooves (50, [0029]) located on the interior surface of the motor housing, and 5wherein one or more of the plurality of grooves are longer (in the helical direction) than a length of the drive coil in the axial direction (Fig. 1A).  
Regarding claim 19, Mikata further teaches a passage forming plate (4) located between the motor housing (16) and the closing plate (12), 15wherein the gap of the exhaust passage (1st gap) is formed between the closing plate (12) and the passage forming plate (4), and wherein the internal passage is at least partially formed from a second gap (2nd gap) between the motor housing (16) and the passage forming plate (4).  
Regarding claim 20, Mikata further teaches20 that the passage forming plate (4) is attached to the motor housing (at 22), wherein the exhaust port (23) is formed through the passage forming plate (4), and 25wherein the rotating shaft (2) passes through the exhaust port (23).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mikata JP58138295 in view of Masoudipour US 20090044548 as applied to claim 17 above and further in view of Lutz US 4931678.
Regarding claim 18, the combination does not teach that the plurality of grooves extend in the axial direction and are parallel to each 10other.
Lutz teaches a motor (18) enclosed by a housing (35) with a plurality of grooves (40) extending in the axial direction and are parallel to each other (Figs. 1 and 2, col. 7 ln. 18-24).  
Since both Masoudipour and Lutz teach motor cooling grooves extending either in a helical manner or in an axial and parallel manner in order to conduct cooling fluid about the motor and carry away excess heat, it would have been an obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the grooves as taught by the combination by utilizing the known technique of orienting the grooves axially and parallel to each other as taught by Lutz, in order to achieve the predictable result of conducting cooling fluid in a manner that carries away excess heat from the motor. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(C).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is obvious over the prior art in that extending any portion of the impeller’s back side in the manner claimed would be done through impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS

Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745